Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 5, line 19, filed 14 September 2022, with respect to the rejection of Claims 17, 21-24, and 27-32 under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (United States Patent No. US 6,319,853 B1), hereinafter Ishibashi, further in view of Liu et al. (United States Patent Publication No. US 2013/0337380 A1), hereinafter Liu, and further in view of Park et al. (United States Patent Publication No. US 2010/0009482 A1), hereinafter Park; Claim 18 under 35 U.S.C. 103 as being unpatentable over Ishibashi, further in view of Liu, further in view of Park, and further in view of Kumiko et al. (Japanese Patent Publication No. JP 2018-109671 A), hereinafter Kumiko; Claim 19 under 35 U.S.C. 103 as being unpatentable over Ishibashi, further in view of Liu, further in view of Park, and further in view of Kubota (Japanese Patent Publication No. US 2015/0227042 A1), hereinafter Kubota; Claim 20 under 35 U.S.C. 103 as being unpatentable over Ishibashi, further in view of Liu, further in view of Park, and further in view of Yoshida et al. (Japanese Patent Publication No. US 2016/0266490 A1), hereinafter Yoshida; and Claim 25-26 under 35 U.S.C. 103 as being unpatentable over Ishibashi, further in view of Liu, further in view of Park, and further in view of Sawanda et al. (United States Patent Publication No. US 2005/0069813 A1), hereinafter Sawanda; have been fully considered but they are not persuasive. Applicant’s primary argument is that Ishibashi and Park both represent non-analogous art and that the proposed modification of Park would render the prior art invention being modified, i.e. Ishibashi, unsatisfactory for its intended purpose. On both accounts, said arguments are not persuasive. Both Ishibashi and Park involve the patterning of photoresist layers and both Ishibashi and Park are similarly classified, which establishes a recognition in the art as their being in the same field of endeavor. As to the argument that the proposed modification of Park, i.e. the heating or baking of the photoresist pattern to modify the shape of the photoresist pattern features, would render the prior art invention being modified, i.e. Ishibashi, unsatisfactory for its intended purpose, the Applicant appears to misunderstand the requirements of an obviousness 103 rejection. It is not that the entirety of the secondary reference’s disclosure need not render the primary reference inoperable for the rejection to be misapplied, but that “the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose.” MPEP § 2143.01(V). Thus, with regards to the rejection of record, Park is merely relied upon for its teaching that a baking of the photoresist pattern can be utilized to modify the photoresist pattern features. And thus, for the Applicant’s argument to be persuasive, there need be a teaching away in Ishibashi from the baking of the photoresist pattern as that modification would be unsatisfactory for its (Ishibashi’s) intended purpose. Applicant has failed to provide an indication that Ishibashi has said hypothetical teaching away. Furthermore, Applicant argues that the present application exhibits unexpected and superior results over the prior art. Herein, the Applicant points to Fig. 2 (which are artist’s renderings of the resist pattern of the present disclosure) and Fig. 4 (which are images of the resist pattern of the present disclosure). What’s absent is a disclosure of comparative data with the prior art combination. MPEP § 2145 states: "A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness)." And thus, the rejections of record are maintained.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
3.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 17, 21-24, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (United States Patent No. US 6,319,853 B1), hereinafter Ishibashi, further in view of Liu et al. (United States Patent Publication No. US 2013/0337380 A1), hereinafter Liu, and further in view of Park et al. (United States Patent Publication No. US 2010/0009482 A1), hereinafter Park.
5.	Regarding Claims 17, 21-24, and 27-32, Ishibashi teaches (Col. 5, Lines 36-52) a step of coating a resist composition comprising a novolak resin on a substrate to form a resist composition layer. Ishibashi teaches (Col. 5, Lines 29-35) a step of subjecting said resist composition layer to exposure. Ishibashi teaches (Col. 5, Lines 29-35) a step of developing said resist composition layer to form a resist pattern. Ishibashi teaches (Col. 5, Lines 61-63; Col. 12, Lines 18-22) a step of heating said resist pattern. Ishibashi teaches (Col. 7, Lines 3-28) a step of subjecting said resist pattern to flood exposure. Ishibashi teaches (Col. 6, Lines 4-16) a step of coating a fine pattern forming composition on the surface of said resist pattern to form a fine pattern forming composition layer. Ishibashi teaches (Col. 6, Lines 17-33) a step of heating said resist pattern and said fine pattern forming composition layer to cure the regions of said fine pattern forming composition layer in the vicinity of said resist pattern and to form an insolubilized layer. Ishibashi teaches (Col. 6, Lines 34-50) a step of removing uncured regions of said fine pattern forming composition layer to form a fine pattern. Ishibashi teaches (Col. 5, Lines 29-35) the irradiation light comprises wavelength of 300-450 nm. Ishibashi teaches (Col. 3, Lines 29-37) fine pattern forming composition comprises a cross-linking agent, a polymer, and a solvent. Ishibashi teaches (Col. 6, Lines 20-33) the temperature of the heating is 50-140°C. Ishibashi teaches (Col. 6, Lines 34-44) the uncured regions are removed by contacting said fine pattern forming composition layer and water, a liquid mixture of water and a water-soluble organic solvent, or an alkali aqueous solution in the step of removing uncured regions of said fine pattern forming composition layer to form a fine pattern. Ishibashi teaches (Col. 2, Lines 24-28) a method of manufacturing a display device comprising using a fine pattern made by the method.
6.	However, Ishibashi fails to explicitly teach the novolak resin having an alkali dissolution rate of 100-3,000 A. Furthermore, Ishibashi fails to explicitly teach a step of heating said fine pattern. Furthermore, Ishibashi fails to explicitly teach the mass average molecular weight of said novolak resin is 1,500-25,000. Furthermore, Ishibashi fails to explicitly teach the viscosity of said fine pattern forming composition, as measured by a capillary viscometer at 25°C, is 1-120 cP. Furthermore, Ishibashi fails to explicitly teach the temperature of the heating in the step of heating said fine pattern is 100-145°C. Furthermore, Ishibashi fails to explicitly teach the cross-section shape of said resist pattern is a taper shape. Furthermore, Ishibashi fails to explicitly teach the cross-section shape of said high-defined pattern is a taper shape.
7.	Liu teaches (Paragraph [0022]) the novolak resin having a dissolution rate of 100-3,000 A. Liu teaches (Paragraph [0023]) the novolak resins disclosed therein may be tailored to the desired dissolution rate.
8.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishibashi to incorporate the teachings of Liu to have the novolak resin possess a dissolution rate of 100-3,000 A. Doing so would result in the ability to tailor the resins used for the desired properties, as recognized by Liu.
9.	Park teaches (Paragraphs [0090-0096]) a step of heating said fine pattern. Park teaches (Paragraphs [0090-0096]) the temperature of the heating in the step of heating said fine pattern is 100-145°C. Park teaches (Paragraph [0007]) heating said fine pattern may be used to change the shape of a photoresist pattern.
10.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishibashi to incorporate the teachings of Park to have a step of heating said fine pattern. Doing so would result in the ability to change the shape of a photoresist pattern, as recognized by Park.
11.	Park teaches (Paragraph [0047]) the mass average molecular weight of the novolak resin being 4,000-15,000. Park teaches (Paragraph [0047]) molecular weights below this range may result in a damaged photoresist pattern, whereas molecular weights above this range may result in the failure to fabricate a clear shape.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishibashi to incorporate the teachings of Park to have the mass average molecular weight of novolak resins be 4,000-15,000. Doing so would result in a product which fabricates a clear shape, while having a reduced chance of having the pattern be damaged, as recognized by Park.
13.	Park teaches (Paragraphs [0071-0072]) the viscosity of said fine pattern forming composition, as measured by a capillary viscometer at 25°C, is 15 cP. Park teaches (Paragraph [0010]) composition disclosed therein improve manufacturing margin, heat resistance, and etching ability.
14.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishibashi to incorporate the teachings of Park to have a viscosity of the fine pattern forming composition of 15 cP. Doing so would result in compositions which show improved manufacturing margin, heat resistance, and etching ability, as recognized by Park.
15.	Park teaches (Figs. 1-2) the cross-section shape of said resist pattern is a taper shape. Park teaches (Figs. 1-2) the cross-section shape of said high-defined pattern is a taper shape. Park teaches (Figs. 1-2) a high defined pattern is achieved after heating the high defined pattern and the high defined pattern has a cross section shape of a hole or a line is observed, L1 is the pattern width at a 10 percent portion (D1) of the depth and L2 is the pattern width at a 90 percent portion (D2) of the depth and has a Taper index (L2/L1) of the high-defined pattern is 1.05-18. MPEP § 2144.05(II)(A) states: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) . . . ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)." Park teaches (Paragraph [0027]) said shapes are idealized shapes for manufacturing.
16.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishibashi to incorporate the teachings of Park to the cross-section shape of the resist pattern and the high-defined pattern is a taper shape and a high defined pattern is achieved after heating the high defined pattern and the high defined pattern has a cross section shape of a hole or a line is observed, L1 is the pattern width at a 10 percent portion (D1) of the depth and L2 is the pattern width at a 90 percent portion (D2) of the depth and has a Taper index (L2/L1) of the high-defined pattern is 1.05-18. Doing so would result in idealized shapes for manufacturing, as recognized by Park.

17.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (United States Patent No. US 6,319,853 B1), hereinafter Ishibashi, further in view of Liu et al. (United States Patent Publication No. US 2013/0337380 A1), hereinafter Liu, further in view of Park et al. (United States Patent Publication No. US 2010/0009482 A1), hereinafter Park, and further in view of Kumiko et al. (Japanese Patent Publication No. JP 2018-109671 A), hereinafter Kumiko.
18.	Ishibashi in further view of Liu in further view of Park teaches all limitations of Claim 17 above. However, Ishibashi in further view of Liu in further view of Park fails to explicitly teach using an exposure apparatus having a resolution limit of 1.5 - 5.0 μm.
19.	Kumiko teaches (Paragraph [0047]) using an exposure apparatus having a resolution limit of 1.5-5.0 μm. Kumiko teaches (Paragraph [0047]) resolution limits at this level results in an alignment error of the exposure apparatus being sufficiently small.
20.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishibashi in further view of Liu in further view of Park to incorporate the teachings of Kumiko to use an exposure apparatus having a resolution limit of 1.5-5.0 μm. Doing so would result in alignment errors that are sufficiently small., as recognized by Kumiko.

21.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (United States Patent No. US 6,319,853 B1), hereinafter Ishibashi, further in view of Liu et al. (United States Patent Publication No. US 2013/0337380 A1), hereinafter Liu, further in view of Park et al. (United States Patent Publication No. US 2010/0009482 A1), hereinafter Park, and further in view of Kubota (Japanese Patent Publication No. US 2015/0227042 A1), hereinafter Kubota.
22.	Ishibashi in further view of Liu in further view of Park teaches all limitations of Claim 17 above. However, Ishibashi in further view of Liu in further view of Park fails to explicitly teach using a projector lens having a numerical aperture of 0.08-0.15.
23.	Kubota teaches (Paragraph [0099]) using a projector lens having a numerical aperture of 0.08-0.10. Kubota teaches (Paragraph [0099]) using a projector lens having a numerical aperture of 0.08-0.10 results in an image be easily focused via the projector lens to accurately project the image.
24.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishibashi in further view of Liu in further view of Park to incorporate the teachings of Kubota to use a projector lens having a numerical aperture of 0.08-0.10. Doing so would result in the ability to easily focused an image using the projector lens, as recognized by Kubota.

25.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (United States Patent No. US 6,319,853 B1), hereinafter Ishibashi, further in view of Liu et al. (United States Patent Publication No. US 2013/0337380 A1), hereinafter Liu, further in view of Park et al. (United States Patent Publication No. US 2010/0009482 A1), hereinafter Park, and further in view of Yoshida et al. (Japanese Patent Publication No. US 2016/0266490 A1), hereinafter Yoshida.
26.	Ishibashi in further view of Liu in further view of Park teaches all limitations of Claim 17 above. However, Ishibashi in further view of Liu in further view of Park fails to explicitly teach the exposure amount being 15-80 mJ/cm2.
27.	Yoshida teaches (Paragraph [0099]) the exposure amount being 15-80 mJ/cm2. Yoshida teaches (Paragraph [0099]) the exposure amount in this range avoids overexposure.
28.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishibashi in further view of Liu in further view of Park to incorporate the teachings of Yoshida to have the exposure amount be 15-80 mJ/cm2. Doing so would result avoid overexposure, as recognized by Yoshida.

29.	Claim 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (United States Patent No. US 6,319,853 B1), hereinafter Ishibashi, further in view of Liu et al. (United States Patent Publication No. US 2013/0337380 A1), hereinafter Liu, further in view of Park et al. (United States Patent Publication No. US 2010/0009482 A1), hereinafter Park, and further in view of Sawanda et al. (United States Patent Publication No. US 2005/0069813 A1), hereinafter Sawanda.
30.	Ishibashi in further view of Liu in further view of Park teaches all limitations of Claim 17 above. However, Ishibashi in further view of Liu in further view of Park fails to explicitly teach the shrink amount of the fine pattern being 0.05-1.00 μm. Furthermore, Ishibashi in further view of Liu in further view of Park fails to explicitly teach the shrink amount of the high-defined pattern being 0.20-1.50 μm.
31.	Sawanda teaches (Fig. 2) the shrink amount of the photoresist pattern being 0.2-0.6 μm. Sawanda teaches (Paragraph [0128]) the shrink amount of the fine pattern can be minimized and controlled to produce a predictable, reproduceable product.
32.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishibashi in further view of Liu in further view of Park to incorporate the teachings of Sawanda to have the shrink amount of the photoresist pattern be 0.2-0.6 μm. Doing so would result in the ability to minimize and control shrinkage to produce a predictable product, as recognized by Sawanda.

Conclusion
33.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
34.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
35.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
36.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
37.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737				/DUANE SMITH/                                                                                                     Supervisory Patent Examiner, Art Unit 1737